Approved 12/28/16

Exhibit 10.2

Amendment No.1
to
Amended and Restated NutriSystem, Inc. 2008 Long-Term Incentive Plan

Approved by

Joint Resolutions of
the Compensation Committee and the Board of Directors
of
Nutrisystem, Inc.

Amendment of Long-Term Incentive Plan

WHEREAS, the Company maintains the Amended and Restated NutriSystem, Inc. 2008
Long-Term Incentive Plan (the “Plan”); and

WHEREAS, Section 18(a) of the Plan provides that the Plan may be amended by the
Board of Directors of the Company (the “Board”) at any time, subject to certain
inapplicable restrictions; and

WHEREAS, the Board desires to amend the Plan to increase the rate of share
withholding authorized under the Plan, as is now feasible in light of recent
guidance of the Financial Accounting Standards Board (FASB) and Nasdaq; and

WHEREAS, the Compensation Committee of the Board (the “Committee”) wishes to
authorize share withholding up to the maximum extent permitted by the Plan until
further notice;

NOW THEREFORE, be it hereby:

RESOLVED, effective January 1, 2017, that Section 14(b) of the Plan is deleted
in its entirety and replaced with the following:

 

“(b)Election to Withhold Shares. If the Committee so permits, shares of Company
Stock may be withheld to satisfy the Company’s tax withholding obligation with
respect to Grants paid in Company Stock, at the time such Grants become taxable,
up to an amount equal to the maximum statutory tax rate(s) (including the
employee’s share of payroll or similar taxes) prevailing in the jurisdiction(s)
applicable to the relevant Participant (determined without regard to whether
such maximum rate(s) exceed the actual taxes that may ultimately be payable by
that Participant) and based on the Fair Market Value of such shares at the time
of withholding.”

 

AND BE IT FURTHER RESOLVED, that the foregoing amendment is effective both
prospectively and with respect to all awards presently outstanding under the
Plan (notwithstanding any contrary provisions of those outstanding awards);

 

AND BE IT FURTHER RESOLVED, that effective January 1, 2017 and until further
notice, the Committee authorizes share withholding up to the maximum extent
permitted under the Plan (as then in effect) with respect to all equity awards
granted under the Plan;

 

AND BE IT FURTHER RESOLVED, that the Committee’s and the Board’s approval of
increased share withholding is effective for all purposes, including for
purposes of Rule 16b-3 of the Securities Exchange Act of 1934, as amended;

 

 

--------------------------------------------------------------------------------

Approved 12/28/16

AND BE IT FURTHER RESOLVED, that the officers of the Company are hereby
authorized, directed and empowered, in the name and on behalf of the Company, to
take, or cause to be taken, all such further actions to execute, deliver and
file, or cause to be executed, delivered and filed, any and all such documents
and papers, in each case as such officer may determine in his sole discretion to
be necessary or appropriate to effect the purposes of the foregoing preambles
and resolutions.

 

#####

 

 

 

 

 

 

 